DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-4, 6-7, and 9-15 are pending.
Claims 1, 2, and 3 were amended.
Claims 5 and 8 were cancelled.	

Claim Rejections - 35 USC § 112
Claims 2 and 3 were previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 7/19/2021. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq et al. (US 20190335914 A1), herein referred to as Sadiq, in view of Barman et al. (US 7082635 B2), herein referred to as Barman.
Regarding claim 1, Sadiq discloses a mattress topper, comprising: a first layer made of a first foam material (top layer 108), wherein the first layer includes a top surface and a bottom surface (see FIG. 1); a second layer made of a compressible material (pocketed microarray 114), wherein the second layer includes a top surface and a bottom surface and extends along a plane located between the top surface and the bottom surf ace of the second layer (see FIG. 1); a third layer of a second foam material (underlying layer 116), wherein the third layer includes a top surface and a bottom surface (see FIG. 1); wherein the first layer of the first foam material and the third layer of the second foam material overlie the second layer such that the second layer is sandwiched between the first layer and the third layer (see FIG. 1; second layer does not extend to edges); wherein the first layer and the third layer each have opposing sides and opposing edges that define a perimeter (see FIG. 1, top layer 108 and underlying layer 116 create a perimeter about pocketed microarray 114). Sadiq does not explicitly disclose the bottom surface of the first layer is pinched downward along the perimeter toward the plane along which the second layer extends, and the top surface of the third layer is pinched upward along the perimeter toward the plane along which the second layer extends such that the bottom surface of the first layer and the top surface of the third layer are joined together along the perimeter and the plane along which the second layer extends. Barman, however, discloses a unitized thermoplastic foam structure comprising layers of material 500 that can be joined about the perimeter of the material layers (see FIG. 10) for the purpose of fabricating three dimensional load bearing and flexible structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sadiq with the fabricated structure having multiple layers joined at the edges of said layers as taught by Barman to fabricated unitized cushioning structures. Examiner notes per FIG. 10, edges of layers pinch about the perimeter and enclose a foam layer within.
Regarding claim 2, Sadiq (in view of Barman) teaches wherein the first foam material and the second foam material are compressible foam (see Barman para. [0022]; suitable foam layers include, polyurethane, viscoelastic polyurethane, polyethylene, polypropylene, a gel infused foam, and the like).
Regarding claim 3, Sadiq (in view of Barman) teaches the first foam material and the second foam material have different levels of firmness (see Sadiq para. [0024]; the different foam layers can possess different qualities).
Regarding claim 4, Sadiq (in view of Barman) teaches the second layer comprises a pocketed coil layer (see Sadiq FIG. 3 and 4; microcoil array 114).
Regarding claim 6, Sadiq (in view of Barman) teaches the first layer and the third layer are connected together continuously along the perimeter. Examiner notes the microcoil array disclosed by Sadiq is nestled within the edges of top layer 108 and underlying foam layer 116. Barman is further relied upon to teach the edges of the outer layers are pinched together along the central plane defined by the top and bottom surfaces of the center layer.
Regarding claim 7, Sadiq (in view of Barman) teaches the first layer and the third layer are glued together. Sadiq discloses foam portions 110 and 112 can be adhesively secured to one or both of the top layer 108 and underlying foam layer 116 therefore adhesively securing both layers to each other.
Regarding claim 9, Sadiq (in view of Barman) teaches the first layer and the third layer are thicker than the second layer. Sadiq, in particular discloses the microcoils within the microcoil array can have a height of less than 2 inches (see para. [0026]) and the top layer 108 and underlying foam layer 116 can be the same thickness where the thickness can be up to 3 inches (see para. [0022]).
Regarding claims 10, Sadiq (in view of Barman) teaches the first layer and the third layer are each at least one (1) inch thick (see Sadiq para. [0022]; thickness range between 0.5 to 3 inches meets the limitations of the claim).
Regarding claim 11, Sadiq (in view of Barman) teaches the second layer is at least three quarters of an inch thick (see Sadiq para. [0026]; microcoils can be a height of less than about 2 inches and therefore meets the limitations of the claim).
Regarding claim 12, Sadiq (in view of Barman) teaches the second layer is made of a plurality of pocketed coils comprising a fabric pocket and a compressible coil positioned therein (see Sadiq para. [0026]; springs or coils in separate pockets formed of a piece of fabric).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sadiq, in view of Barman, and further in view of Fang (US 20110072591 A1), herein referred to as Fang.
Regarding claim 13, Sadiq (in view of Barman) does not explicitly disclose a cover that surrounds the mattress topper. Fang, however, discloses a mattress pad with latex liner comprising a padded mattress cover 10 further comprising a top panel 16 and bottom panel 18 for the purpose of encapsulating the padded portion of a removable mattress cover. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sadiq with a removable cover in order to removably covering a mattress with the foam layers of a mattress topper for a person’s comfort.
Regarding claim 14, Sadiq (in view of Barman, and further in view of Fang) teaches the cover comprises a pocket (Fang, pocket comprises top panel 16 and bottom panel 18) and a flap (Fang, skirt 14) connected to the pocket (Fang, skirt 14 is sewn to panels 16 and 18 via rope 22b).
Regarding claim 15, Sadiq (in view of Barman, and further in view of Fang) teaches the flap is adapted to be secured to a mattress (Fang, skirt 14 comprises underside 30 that secures the cover to a mattress).

Response to Arguments
Applicant’s arguments, filed 7/19/2021, with respect to the rejections of claims 1-12 under 35 U.S.C. §102 in view of Sadiq and claims 1-5 and 10-12 under 35 U.S.C. §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, new grounds of rejections are made in view of Barman.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses mattress toppers relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Sadiq, Barman, and Fang.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/20/2021